                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ROBERT E. CLAYBORNE JR.,                 )
                                         )
                    Petitioner,          )                  8:15CV378
                                         )
             V.                          )
                                         )
STATE OF NEBRASKA,                       )                    ORDER
                                         )
                    Respondent.          )
                                         )


       I have received a request from the Clerk to inform her whether I will grant
Petitioner leave to appeal in forma pauperis. (Filing no. 57.) Since this case has long
been over and since Petitioner is abusing the appellate process as he has attempted to
appeal at least three times without success,

       IT IS ORDERED that pursuant to 28 U.S.C. § 1915(a)(3), I certify that the
appeal is not taken in good faith. The Clerk shall provide the Clerk of the Court of
Appeals with a copy of this Memorandum and order and follow its normal practice in
cases such as this one.

      DATED this 21st day of June, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
